Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of species A1) Figs. 1-3 and species B1) Fig. 6A, claims 1-10, in the reply filed on 8/15/22 is acknowledged.

Allowable Subject Matter
Claims 1-10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1:
	In claim 1, the limitation “the first opening region is defined by a third side and a fourth side… in a second direction perpendicular to the first direction and run parallel in the first direction” is indefinite in view of Applicant’s fig. 3.
	Referring to fig. 3, the last limitation at lines 23-27, indicates “a maximum dimension (W2) of the second opening region (302) in the second direction (y-direction) is greater than a distance (W1) between an end of the third side (311) and an end of the fourth side (312) at which the first opening region (301) adjoins the second opening region (302).
	Since the second direction is the y-direction, the first direction is the x-direction.
	In fig. 3, the limitations at lines 8-9 indicate “the electrode pad (200) includes a first side (214) and a second side (213) that run parallel in a first direction (x-direction)”.
	Thus, the limitation “the first opening region (302) is defined by a third side (311) and a fourth side (312) that are between the first side (214) and the second side (213) in a second direction perpendicular to the first direction and run parallel in the first direction” is indefinite because the third side (311) and fourth side (312) appear to extend along the first direction/x-direction running perpendicular to the second direction/y-direction and are formed in parallel in the second direction/y-direction.
	The allowable subject matter indication above requires claim 1 to be amended to include the following limitation or a similar limitation to address the 35 USC 112 issue:
(see fig. 3)  the third side (311) and the fourth side (312) extend in the first direction (x-direction) perpendicular to the second direction (y-direction) and run parallel in the second direction (y-direction).  

Regarding claim 3:
	In claim 3, the limitation “the second opening region has the maximum dimension on a straight line connecting the end of the first side and the end of the second side” is indefinite in view of Applicant’s fig. 3.
	Referring to fig. 3 and the antecedent basis set forth above in claim 1, the limitation indicates the second opening region (302) has the maximum dimension (W2) on a straight line connecting the end of the first side (214) and the end of the second side (213).  
	However, the connection of the first side (214) and the end of the second side (213) forms a horizontal distance, rather than the vertical distance (W2).

Regarding claim 4:
	In claim 4, the limitation “a first edge of the second opening region in the second direction is on a line extending from the first side, and a second edge of the second opening region in the second direction is on a line extending from the second side” is indefinite in view of Applicant’s fig. 3.
	Referring to fig. 3 and the antecedent basis set forth above in claim 1, the limitation indicates:  a first edge of the second opening region (302) in the second direction (y-direction) is on a line extending from the first side (214), and a second edge (314 or 315) of the second opening region (302) in the second direction (y-direction) is on a line extending from the second side (213).  
	However, there the second opening region (302) does not seem to have a first edge that extends from the first side (214). 
Regarding claim 5:
	In claim 5, the limitation “the electrode pad further includes a seventh side connecting an end of the first side and an end of the second side to face toward the second opening region, and the seventh side includes a curve” is indefinite in view of Applicant’s fig. 6.
	Referring to fig. 6 and the antecedent basis set forth above in claim 1, the limitation indicates:  the electrode pad (200) further includes a seventh side (213) connecting an end of the first side (214) and an end of the second side (213) to face toward the second opening region (302), and the seventh side (213) includes a curve.  
	However, the seventh side (213) is formed by connecting the ends of (211) and (212) in fig. 6.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michele Fan whose telephone number is 571-270-7401.  The examiner can normally be reached on M-F from 8 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah, can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michele Fan/
Primary Examiner, Art Unit 2894
7 November 2022